Citation Nr: 0111032	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for recurrent callus 
formation of the right foot with postoperative scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied a compensable 
evaluation for recurrent callus formation of the right foot 
with postoperative scars.

This matter previously was before the Board.  In a July 1998 
decision the Board, inter alia, denied the veteran's claim 
for a compensable evaluation for recurrent callus formation 
of the right foot with postoperative scars.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court).  In an 
August 1999 Order, the Court vacated that portion of the 
Board's July 1998 decision which denied a compensable 
evaluation for recurrent callus formation of the right foot 
with postoperative scars, and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand and for a Stay of Proceedings (Joint 
Motion).


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no current medical evidence of veteran's 
service-connected recurrent callus formation of the right 
foot with postoperative scars, or of manifestations 
attributable thereto.


CONCLUSION OF LAW

The criteria for a compensable evaluation for recurrent 
callus formation of the right foot with postoperative scars 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.31, 4,71a, 4.118 
Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a compensable evaluation 
for service-connected recurrent callus formation of the right 
foot with postoperative scars because the disorder is more 
disabling than contemplated by the current noncompensable 
disability rating.  The Board is satisfied that the record 
includes evidence necessary for the equitable disposition of 
this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As described at length in the Board's July 1998 decision, the 
claims file includes a substantial body of documentation 
pertaining to the veteran's service-connected right foot 
disorder.  That decision notes that service medical records 
(SMRs) confirm in-service removal of a tender, uninfected 
callosity over the head of the third metatarsal of the 
veteran's right foot in 1961, and removal of a deep seated 
callus on the second metaphalangeal joint in February and May 
1962.  Less than a year after the veteran's separation from 
service, a December 1962 rating decision granted service 
connected for recurrent callus formation of the right foot 
with postoperative scar, and a noncompensable evaluation 
pursuant to DC 7805.  Thereafter, the veteran has claimed 
entitlement to a compensable rating for recurrent callus 
formation of the right foot with postoperative scars 
repeatedly and unsuccessfully.  At the time of the Board's 
July 1998 decision, the most recent medical evidence was a 
report of an April 1996 VA right foot examination which found 
no scar or tenderness.  The Board incorporates its July 1998 
account of the medical and administrative history of the 
veteran's service-connected right foot disorder herein by 
this reference.

Pursuant to the Court's Order and the Joint Motion, the Board 
remanded this matter to the RO in June 2000 for further 
factual development.  The Board directed the RO to provide 
the veteran with complete VA podiatric examination assessing 
the current nature and degree of severity of his service-
connected right foot disorder, including X-rays and 
evaluations of right foot functional loss and the veteran's 
claimed discomfort attributable to the service-connected 
right foot disorder.

Pertinent evidence associated with the claims file since 
Court's Order includes reports of November 1999 and March 
2000 VA X-rays, three color photographs of the veteran's 
right foot taken by VA health care providers in June 2000, 
and an October 2000 statement from the veteran.  November 
1999 X-ray findings included bilateral foot abnormalities 
consisting of flexion deformities of the toes, beginning 
hallux valgus and calcification of the calcaneal tendons 
without evidence of pes planus.  The diagnosis was minimal to 
moderate localized degenerative joint disease.  The March 
2000 VA X-ray report also diagnosed localized degenerative 
joint disease.  The photographs appear to show no right foot 
deformity resembling a scar or callus.  The veteran's written 
statement describes constant, radiating right foot pain, 
numbness and swelling caused by his having fallen off a truck 
in service nearly 40 years ago, and which now requires him to 
use a cane or a wheelchair.

The veteran also underwent a VA foot examination in July 
2000, during which he complained of constant localized pain 
on the sole of his right foot, ranging in intensity from five 
to 10 on a scale of ten.  He asserted that right foot pain 
precluded his standing, walking or exercising for long 
periods.  The examination report states that review of the 
claims file disclosed a November 1992 note from a VA 
podiatrist opining that the veteran did not have a callus 
responsible for his right foot discomfort.  Similarly, the 
July 2000 report acknowledged slight, soft puffiness, but 
noted that examination revealed no evidence of a scar or 
callus on the sole of the veteran's right foot.  Initially, 
the veteran had no complaints of tenderness but when the 
examiner kept pressing, he reported tenderness.  Examination 
of the veteran's right foot also disclosed intact skin and 
heel, normal right foot toe range of motion, pedis pulse, 
foot color and temperature and absence of ulceration, 
varicose veins, abrasions or keloid formation.  The examiner 
observed that the veteran could walk without a cane but he 
seemed to put more pressure on the lateral edges of his feet; 
that he could stand on his toes but he grimaced as he did so; 
that he attempted to walk on his toes but stopped after 
complaining that it was uncomfortable, and that he had other 
disorders causing pain and difficulty ambulating, including 
chronic low back pain.  Diagnoses of other right foot 
disorders included early mild hammertoe, hallux valgus and 
minimal to moderate localized degenerative joint disease.  
The examiner declined to identify a functional loss due to 
the veteran's right foot scar or callus because there was no 
evidence of a scar or callus.

The Board finds no medical evidence confirming that the 
veteran currently has recurrent callus formation of the right 
foot with postoperative scars.  Neither is there medical 
evidence of a current symptom, manifestation or residual 
attributable to this disorder, including objectively 
confirmed pain or dysfunction of any sort.  Only the veteran 
himself claims symptomatology sufficient to meet criteria for 
a higher disability rating.  However, because the veteran is 
a lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
symptomatology he claims.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Grottveit v. Derwinski, 5 Vet. App. 
91, 93 (1993) (holding that lay persons are not competent to 
offer medical opinions).  Furthermore, the Board emphasizes, 
as it did in its July 1998 decision, that the only disorder 
under consideration here is recurrent callus formation of the 
right foot with postoperative scars.  To the extent the 
veteran has a right foot injury, disability or dysfunction 
attributable to another disorder which he believes he 
incurred or aggravated in service, he is free to pursue 
service connection for that disorder.

The Board finds no support for a compensable rating for 
recurrent callus formation of the right foot with 
postoperative scars under DCs 7803, 7804 or 7805 pertaining 
to scars, because the criteria provided by each of these 
codes require medical evidence confirming current existence 
of a scar, or symptomatology or dysfunction attributable to a 
current scar.  See 38 C.F.R. § 4.118, DC 7803, 7804, 7805.  
No such evidence exists.  Neither is there evidence of 
current right foot pes planus or of current right foot injury 
or dysfunction linked to the service-connected right foot 
disorder.  Therefore, DCs 5276 and 5284 are inapplicable.  
See 38 C.F.R. § 4.71a, DC 5276, 5284.  Based upon the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating for recurrent callus formation of the 
right foot with postoperative scars and the benefit of the 
doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

A compensable evaluation for recurrent callus formation of 
the right foot with postoperative scars is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

